DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-22, 24-27, 29-37 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 18, the prior rat does not disclose “the underfill layer includes a bonding material continuously disposed in the second solder area of the solder connection and a void in which the bonding material is not disposed, wherein the void of the underfill layer includes the first solder area of the solder connection, and the connecting plate further includes a silkscreen disposed thereon and associated with a boundary of the void of the underfill layer” in combination with the remaining claimed features.
Regarding claim 34, the prior art does not disclose “dispensing a bonding material continuously between the connecting plate and the circuit element in the second solder area of the solder connection while leaving a void in which the bonding material is not disposed, wherein the void includes the first solder area of the solder connection, and disposing a silkscreen on the connecting plate, wherein the silkscreen is associated with a boundary of the void” in combination with the remaining claimed features.
Regarding claim 36, the prior art does not disclose “disposing a bonding material around a periphery of a preset area of a connecting plate while leaving a void in which the bonding material is not disposed, wherein the void includes a first solder area of a solder connection” and “disposing a silkscreen on the connecting plate, wherein the silkscreen is associated with a boundary of the void” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899